Citation Nr: 1100814	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the benefit sought on appeal.

The Veteran was scheduled for a Board hearing in October 2010; 
however, the Veteran failed to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704.  

Service connection for tinnitus was granted in April 2009 by the 
RO and is no longer in appellate status.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In May 2008, the Veteran submitted an authorization and release 
form for medical records from Better Sounds in Yucca Valley, 
California, for treatment sought in April 2008.  These medical 
records are not associated with the file, nor is there any 
documentation of an attempt to locate these records.  

At his March 2008 separation examination the level of hearing 
loss appeared to meet the requisite criteria for hearing loss.  
The Veteran, however, subsequently underwent a December 2008 VA 
authorized hearing examination where the level of hearing loss 
did not meet the requisite criteria under 38 C.F.R. § 3.385.  
Given the discrepancy between the two hearing evaluations, the 
Board finds that another VA examination is warranted for the 
purpose of determining the nature, extent, and etiology of the 
Veteran's alleged hearing disability. 

Accordingly, the case is REMANDED for the following action:

1.  Per the authorization and release form 
submitted in May 2008, the RO should request the 
Veteran's outstanding private audiological 
treatment records.  If these records are 
unobtainable, formal findings are required that 
either the records sought do not exist, or that 
further efforts to obtain those records would be 
futile, and the Veteran must be provided proper 
notice.

2.  Following the receipt of any pertinent 
outstanding treatment records, the Veteran should 
be afforded another VA audiological examination.  
The claims folder must be provided to the examiner 
for review in connection with the examination.  
The examination must include appropriate 
audiometric and speech discrimination testing of 
both ears.  The examiner should provide a 
discussion of the Veteran's audiological history 
and prior examinations, describing the disability 
and explaining disparities in testing results.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that any 
current bilateral hearing loss is related to 
service.  

3.  After undertaking any additional 
development deemed appropriate, readjudicate 
the Veteran's pending claim in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


